Citation Nr: 0634903	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-29 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder, to include as secondary to service-connected 
bilateral hammertoe deformity.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected hammertoe deformity of all lesser toes 
of the right foot, with resection of the head of the proximal 
phalanx of the fifth toe (hammertoe deformity of the right 
foot).  

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected hammertoe deformity of all lesser toes of 
the left foot, with resection of the head of the proximal 
phalanx of the fifth toe (hammertoe deformity of the left 
foot).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from January to June 1991; 
her VA Form DD 214 also shows over 15 years of service in the 
United States Army Reserve.  

In February 2006, the Board of Veterans' Appeals (Board) 
found new and material evidence to reopen a claim for service 
connection for a low back disorder, to include as secondary 
to her service-connected hammertoe deformity disorders, and 
then remanded the reopened issue to the RO for additional 
development; the decision also granted a compensable 
evaluation for service-connected onychomycosis of both great 
toenails and remanded the issues of an evaluation in excess 
of 10 percent for the service-connected hammertoe deformities 
of each foot to the RO for additional development.  


FINDINGS OF FACT

1.  The veteran currently is not shown to have a low back 
disorder that is due to any event or incident of her period 
of service.  

2.  The currently demonstrated low back disorder is not shown 
to have been caused or aggravated by the veteran's service-
connected bilateral hammertoe disability.  

3.  The service-connected hammertoe deformity of the right 
foot is shown to be manifested by complaints of pain but 
without restricted motion or weakness.  

4.  The service-connected hammertoe deformity of the left 
foot is shown to be manifested by complaints of pain but 
without restricted motion or weakness.  


CONCLUSIONS OF LAW

1.  The veteran is not show to have a low back disability due 
to disease or injury that was incurred in or aggravated by 
active military duty; nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for service-connected hammertoe 
deformity of the right foot have not been met.  38 U.S.C.A. 
§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a including 
Diagnostic Code 5282 (2006).  

3.  The criteria for the assignment of an evaluation in 
excess of 10 percent for service-connected hammertoe 
deformity of the left foot have not been met.  38 U.S.C.A. 
§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a including 
Diagnostic Code 5282 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In December 2003, the RO sent the veteran a letter, with a 
copy to her representative, in which she was informed of the 
requirements needed to substantiate a claim for service 
connection and for an increased evaluation.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information she was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letters explained that VA would make reasonable efforts 
to help her get additional evidence but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Private medical 
records were added to the claims file after the letter was 
mailed.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.  

Although the veteran was sent a VA Form 21-4142 in February 
2006 to obtain written consent to release private medical 
records from K.K. Sinha, M.D., the returned form did not list 
any physician from whom to obtain medical evidence.  
Consequently, no additional records were obtained from Dr. 
Sinha.  

The Board also notes that the veteran was informed in a March 
2006 VA letter that a disability rating and effective date 
would be assigned if the claim for service connection for low 
back disability or for an increased evaluation for hammertoe 
disability was granted.  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA also requires 
VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
notes that a VA opinion was obtained in April 2006.  

The veteran has been given ample opportunity to present 
evidence and argument in support of her claims, including at 
her video conference hearing in September 2005.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  


Service Connection Claim

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).  

Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 
(2006); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  


Analysis

The veteran is service connected for a hammertoe deformity of 
each foot, each of which is rated as 10 percent disabling.  

The veteran's service medical records do not reveal any 
complaints or findings of a low back disability, including on 
separation examination in June 1991 and on Reserve evaluation 
in July 1993.  

The initial postservice reference to low back disability was 
on VA evaluation in September 1997, several years after 
discharge from active duty, when mechanical low back pain was 
diagnosed.  

It was noted at that the veteran's low back pain was 
unrelated to surgery or deformity of the 5th toes, 
bilaterally.  Magnetic resonance imaging of the back in June 
2004 showed mild degenerative disc disease and mild stenosis 
of L4-L5.  

It was concluded by a VA examiner in April 2006 after review 
of the claims file and orthopedic examination that the 
veteran had degenerative disc and degenerative joint disease 
of the lumbar spine and that the veteran's low back 
disabilities were less likely than not a result caused or 
aggravated by her bilateral service-connected hammertoe 
deformity because her antalgic gait was too mild to cause 
degenerative disease and because she said that her low back 
disability began in service.  

The evidence on file does not present a basis for concluding 
that the veteran's current low back disability either began 
in service or is causally related to service-connected 
bilateral hammertoe deformity.  

Consequently, because all of the factors needed to warrant 
service connection for low back disability on either a direct 
or secondary basis have not been shown, service connection is 
not warranted for low back disability.  

Despite the veteran's video hearing testimony and written 
assertions in support of her claim for service connection for 
low back disability, the Board notes that a layperson such as 
the veteran is not competent to comment on medical matters 
such as the diagnosis of a disability or the etiology of any 
such disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1).  

Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application with respect to the issue of entitlement to 
service connection for low back disability.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Increased Rating Claims

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  

A no percent evaluation is assigned for hammertoe of single 
toes; a 10 percent evaluation is assigned for hammertoe 
involving all toes, unilateral, without claw foot.  38 C.F.R. 
4.71a, Diagnostic Code 5282.  


Analysis

The veteran is currently assigned separate 10 percent ratings 
for service-connected hammertoe deformity of each foot under 
Diagnostic Code 5282.  Although the veteran is seeking an 
evaluation in excess of 10 percent for each of her service-
connected hammertoe deformities, a 10 percent evaluation is 
the maximum schedular evaluation provided for hammertoe 
deformity under Diagnostic Code 5282.  

The Board would note that although there is medical evidence 
of other foot disabilities, including bilateral flatfoot 
causing plantar fasciitis, she is only service connected for 
bilateral hammertoe deformity.  

Consequently, it must be determined whether a higher 
evaluation may be assigned under another diagnostic code.  A 
review of the other potentially applicable diagnostic codes 
that provide an evaluation greater than 10 percent reveals 
that most other criteria relevant to the toes and foot cannot 
be favorably applied in this case.  

The service-connected disability involves injury to toes 2-5 
on each foot; it does not involve flatfoot, pes cavus, or 
nonunion or malunion of the tarsal or metatarsal bones.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278, 5283 (2006).  

Diagnostic Code 5284 pertains to "other" foot injuries, 
providing a 10 percent rating for moderate foot impairment 
and a 20 percent rating for moderately severe impairment.  
Id.  

Although the veteran did incur disability to multiple toes on 
each foot, the Board would note that the toes, not the feet, 
were affected.  Moreover, it was noted on VA examination in 
April 2006 that there was no restricted motion, abnormal 
weight bearing, weakness, or instability.  Although she had 
an antalgic gait in April 2006, it was considered mild.  
Consequently, the medical evidence does not show that either 
service-connected hammertoe deformity causes more than 
moderate impairment.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

However, it was noted on VA examination in April 2006 that 
there was no restricted or painful motion, no abnormal weight 
bearing, no weakness, and no instability.  Consequently, no 
additional compensation is warranted under the foregoing 
provisions.  

Based on the above, the Board finds that the preponderance of 
the evidence is against a higher evaluation for either of the 
veteran's service-connected hammertoe deformities.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a low back disorder is denied.  

An evaluation in excess of 10 percent for the service-
connected hammertoe deformity of the right foot is denied.  

An evaluation in excess of 10 percent for the service-
connected hammertoe deformity of the left foot is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


